Citation Nr: 9908837	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES


1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection on a direct or 
secondary basis for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for right foot and bilateral ankle conditions.

In an August 1993 letter, the veteran contended that he is 
totally disabled due to spine and neck conditions which he 
believes are related to his foot and ankle conditions.  In a 
November 1996 statement, the veteran asserted that he is 
totally disabled due to back, leg, neck and shoulder 
arthritis.  According to the veteran, his arthritis is 
exacerbated by a limp arising from his right foot and ankle 
conditions.  These matters have not been addressed by the RO 
and they are referred thereto for appropriate action.


FINDINGS OF FACT

1.  The veteran's right clubfoot with cavus deformity is 
congenital and existed prior to service.

2.  There is no competent medical evidence of a permanent 
worsening of the veteran's right clubfoot with cavus 
deformity during service.

3.  There is no competent medical evidence of a nexus between 
the veteran's current bilateral ankle instability with 
multiple episodes of inversion type injuries, and his period 
of active service.


CONCLUSION OF LAW

1.  The veteran's right clubfoot with cavus deformity was not 
incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1998).

2.  The veteran's bilateral ankle instability was not 
incurred or aggravated in active service. 38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306, (1998).  
Nor is the disorder proximately due to a service-connected 
disability. 38 C.F.R. § 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A 
pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. § 1111.  The 
presumption can be rebutted only by clear and unmistakable 
evidence that such a disability existed prior to service.  
Id.; see also Monroe v. Brown, 4 Vet. App. 513, 515 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. 
§ 3.304(b).  The VA has determined that "[i]n the absence of 
trauma or other definite evidence of aggravation, service 
connection is not in order for pes cavus which is a typically 
congenital or juvenile disease."  38 C.F.R. § 4.57 (1998).  
The Board notes for purely informational purposes that pes 
cavus is a form of talipes or "clubfoot".  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1657 (28th Ed. 1994).

In this case, service medical records show that no foot 
abnormalities were noted at entrance. Shortly thereafter, 
however, the veteran complained of right foot pain and was 
diagnosed in July 1963 with bilateral clubfoot deformity with 
weakness of dorsiflexion and abduction and a cavus deformity 
of the right foot.  A medical board determined in October 
1963 that the veteran's bilateral clubfoot existed prior to 
entrance into the military, and recommended that the veteran 
be separated from the service for medical reasons.

The only reference to any ankle problems in the service 
medical records is on the veteran's March 1963 induction 
medical history report which contains the notation "sprain 
ankels" [sic].  However, there is no indication on the 
induction medical examination report of any ankle 
abnormality.  Most pertinently, there is no indication of any 
ankle injury or symptoms during service.

Medical records dated September 1957 to November 1984 from a 
private hospital are contained within the claims file.  
Included in these records is a report of an x-ray of the 
right ankle, dated August 1973, which revealed moderate soft 
tissue swelling opposite the lateral malieolus and no 
evidence of fracture or dislocation.  There are no additional 
entries related to the ankles and no mention whatsoever of a 
foot disorder.

Post-service records also include outpatient treatment 
records from VA medical facilities in Alaska from May 1995 to 
May 1996 and in Indiana from October to November 1996.  These 
records are devoid of complaints or treatment for foot or 
ankle disorders.  There is a February 1996 document 
requesting referral for a consultation regarding the 
veteran's back, right leg and right foot, however the request 
was denied and there is no evidence of any follow-up.

In August 1993, a VA compensation and pension examination was 
performed, including x-rays of the left ankle, right ankle 
and right foot.  The x-rays did not show any fractures, 
dislocations, soft tissue swelling or bony destructive 
lesions.  The diagnosis, based on history from the veteran, 
was chronic lateral ankle instability bilaterally, with 
multiple episodes of inversion type injuries.  No diagnosis 
with respect to the right foot was made.  At the time of the 
examination the veteran was having no ankle pain and he 
stated that he did not experience pain in the periods between 
inversion injuries.


1.  Right clubfoot with cavus deformity

The veteran's clubfoot, determined to be bilateral in 
service, is a congenital defect for which compensation is 
only available if there is definite evidence of trauma or 
aggravation in service.  38 C.F.R. § 4.57.  It is clear from 
the record, and the veteran admits, that his right clubfoot 
existed prior to service.  Thus, the presumption of soundness 
is rebutted.  See 38 C.F.R. § 3.303(c).  In deciding a claim 
based on aggravation, after having determined the presence of 
a pre-existing condition, the Board must assess whether there 
has been any measurable worsening of the disability during 
service, and, then, whether this constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  
Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as opposed to 
mere symptoms, has worsened.  See Crowe v. Brown, 7 Vet. App. 
238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-
97 (1991).  

There is no evidence in the record that the veteran 
experienced a permanent worsening of his clubfoot beginning 
in service and continuing thereafter.  In fact, the record is 
devoid of treatment for a foot disorder after service and the 
veteran has not asserted that his symptoms have worsened.  
Even if the veteran had asserted a worsening of his right 
foot disorder, his own statements would be insufficient to 
well-ground the claim for service connection based on 
aggravation, because where an issue involves a medical 
determination, competent medical evidence is necessary.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on the 
service and post-service medical records, the Board concludes 
that in-service exacerbations of symptoms constituted 
temporary flare-ups, likely due to the rigors of service, and 
no permanent worsening of the right foot disorder subsequent 
to discharge is evidenced in the record.  The claim for 
service connection for a right foot disorder is not well 
grounded.


2.  Bilateral ankle instability

Service connection may also be granted on a secondary basis 
for a disability that is proximately due to a service-
connected disability.  38 C.F.R. § 3.310(a).  Because the 
Board has found the veteran's claim for service connection 
for the right clubfoot not well-grounded, a claim for service 
connection for an ankle disorder secondary to clubfoot also 
is not well grounded.  In analyzing the claim for service 
connection on a direct basis, the Board finds that there is 
some ambiguous evidence of a pre-service ankle sprain from 
the induction medical history report; however, because this 
evidence is unclear, the presumption of soundness stands.  
Nonetheless, the record contains no evidence of an in-service 
ankle injury or treatment or complaints of an ankle disorder.  
Nor is there competent medical evidence of a nexus between 
the veteran's current chronic bilateral ankle instability and 
his period of active service.  Thus, the veteran's claim for 
service connection for bilateral ankle instability on a 
direct basis is not well-grounded.

ORDER

Entitlement to service connection for a right foot disorder 
and a bilateral ankle disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


